In the application for rehearing, our attention has been called to the fact *Page 104 
that the undertutor, Paul E. Tauzin, having declared that he had no interest and claimed none in the property in question, that the district judge dismissed the case as to him and rendered judgment in favor of the plaintiffs against Mrs. Tauzin, alone, recognizing plaintiffs as the owners of the property, and awarding them further judgment in the sum of $177.98, against her. It is pointed out that she appealed, but that the plaintiffs did not appeal or answer the appeal in the Court of Appeal. Therefore, Paul E. Tauzin was not before the Court of Appeal as a party to the suit, and plaintiffs were not entitled to have the amount of $177.98 increased, having accepted the judgment by not filing an appeal or answering the appeal. The Court of Appeal, having reversed the judgment of the lower court by granting judgment in favor of Mrs. Tauzin, against the plaintiffs, it is manifest that when the case was before us on a writ of certiorari, we had no jurisdiction over the undertutor, Paul E. Tauzin, who had been dismissed from the suit by the judgment of the district judge, and we had no authority to increase the amount of the award. We, therefore, correct our decree by eliminating Paul E. Tauzin, undertutor, as a defendant or party to the litigation in this court, and confine the judgment solely and only against the defendant Mrs. Dona Mae Tauzin, divorced wife of Paul E. Tauzin, and restrict the amount awarded to the sum of $177.98; the decree in all other respects to remain as written and in full force and effect. *Page 105